Citation Nr: 0906547	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-24 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The  served on active duty in the military from March 1955 to 
December 1957 and from February 1958 to February 1964.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his July 2006 substantive appeal (VA Form 9), the Veteran 
requested a Travel Board hearing.  In a subsequent Hearing 
Election form, received in November 2006, the Veteran 
requested a videoconference hearing.  See 38 C.F.R. 
§ 20.700(e).  However, a communication received in December 
2006 expresses the Veteran's withdrawal of his request for 
such hearings.  See 38 C.F.R. §§ 20.702(e), 20.704(e).

The Board notes that the December 2006 communication also 
expresses the 's request to withdrew his claim for a 
compensable evaluation for residuals, traumatic amputation to 
distal one-third, left ring finger.  Accordingly, that issue 
is no longer on appeal before the Board.


FINDING OF FACT

The most probative evidence shows that the Veteran's current 
hearing loss is not causally related to his active service or 
any incident therein, including exposure to acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in November 2004, prior to the rating decision on appeal, the 
RO advised the  of the evidence needed to substantiate his 
claim and explained what evidence VA was obligated to obtain 
or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The 's service and VA treatment records, examination reports, 
and written communications are in the file.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the 's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to each 
claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

The  seeks service connection for bilateral hearing loss, 
which he argues is the result of acoustic trauma during his 
period of active service.

The service treatment records show all whispered-voice and 
spoken-voice testing preformed during both period of service 
revealed normal hearing (15/15) bilaterally.  These records 
are entirely silent with respect to complaints, findings, or 
treatment of hearing impairment.  

Service records reflect that the  was a helicopter mechanic 
during both period of service and worked around aircraft 
noise.  

In October 2004, the  submitted an original application for 
VA compensation benefits, seeking service connection for 
hearing loss.  He indicated that during his military career, 
he was a helicopter mechanic with constant exposure to the 
noise of running engines and rotor blades.  He further stated 
that he served as crew chief with the same exposure.  

A July 2004 report of VA audiological examination reflects 
that, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
65
60
LEFT
30
40
60
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 86 percent in the left ear.  
The examination report notes that the Veteran was in service 
from 1955 to 1965, had combat in the Navy, noticed hearing 
loss during last year in the Navy, and flew in helicopters 
with no hearing protection.  The examiner concluded that the 
Veteran's reported history of noise exposure during military 
service more likely than not contributed to his hearing loss.

A July 2005 report of authorized audiological evaluation 
reflects that, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
60
60
LEFT
30
45
60
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 76 percent in the left ear.

The July 2005 examination report reflects that the examiner 
reviewed the Veteran's claims file and elicited a history of 
noise exposure from the Veteran.  The examiner noted the 
Veteran's in-service history of noise exposure from 
helicopters and airplanes as well as post service noise 
exposure as a result of working at a service station as a 
mechanic and doing tire repair.  The examiner concluded that 
it is not as likely as not that hearing loss occurred during 
or as a result of military service and provided the following 
explanation:  

The service medical record documents the Veteran's 
military service as an aircraft mechanic helper in 
line service and as a helicopter mechanic as an 
engine installer assembler.  The service medical 
record documents normal whisper tests at enlistment 
on 3/4/55 and again in 12/17/57, 2/26/58, 12/15/60, 
for flight non-crew member in 1963, and at 
separation on 2/11/64.  The service medical record 
does not document concerns of hearing loss or 
tinnitus however [it] did document other medical 
concerns and issues including sprained ankle, 
bruised right heel, cyst removal between eyes, and 
herpes on lip.  Although the hearing loss is worse 
than predicted than by normal aging, the Veteran 
has post-military noise exposure.  The Veteran has 
waited approximately 40 years to file a claim 
therefore the examiner cannot be 50% or more 
certain...  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

As an initial matter, the Board finds that the record on 
appeal corroborates the Veteran's contentions of in-service 
noise exposure.  His service personnel records confirm that 
he served as a helicopter mechanic his statements of noise 
exposure are consistent with such duties.  In light of the 
Veteran's military occupational specialty, the Board finds 
that it is logical to assume that the Veteran was exposed to 
noise in service.

As noted, however, that an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  In this case, the 
Veteran's service medical records are silent with respect to 
complaints, findings, or treatment of hearing loss.  

Moreover, the Board notes that the record on appeal is 
negative for medical evidence of a hearing loss disability 
for decades after service separation.  In fact, the first 
clinical evidence of hearing loss of record is not until July 
2004, approximately 40 years after service, when the VA 
medical examination was conducted.

Based on the evidence set forth above, the Board finds that a 
chronic hearing loss disability was not present in service or 
within the post-service year.  The Board has considered the 
provisions of 38 C.F.R. § 3.303(b), in light of the Veteran's 
recent claims that his hearing loss began during his last 
year in the Navy.  In Savage v. Gober, 10 Vet. App. 488 
(1997), it was noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  As set forth above, the record here contains a 
span of approximately 40 years without any clinical evidence 
to support his recent assertions of a continuity of 
symptomatology.  The fact that the contemporaneous records do 
not provide subjective or objective evidence that supports 
any recent contention that the Veteran experienced continuous 
hearing loss since service is highly probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).  Moreover, the Board notes that although the 
Veteran now recalls that his hearing loss began during 
service, contemporaneous records do not support his 
recollections.  Specifically, the Board notes that at his 
February 1964 military discharge medical examination, the 
Veteran specifically denied ear trouble and audiological 
testing showed that his hearing acuity was within normal 
limits.  While the Board has considered the Veteran's 
contentions that his hearing loss began during service, it 
finds that the contemporaneous records are entitled to more 
probative weight than the recollections of the Veteran of 
events which occurred decades previously.

Although the most probative evidence shows that a chronic 
hearing loss disability was not present during service, the 
Board notes that even if a veteran does not have hearing loss 
during the time of active duty, such does not prohibit 
service connection.  Hensley, 5 Vet. App. at 159-60.  Rather, 
service connection may still be established if a Veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service.  Id. at 
158.  See also 38 C.F.R. § 3.303(d).  Thus, the Board has 
carefully reviewed the record for evidence showing that the 
Veteran's current hearing loss, first objectively shown 
decades after service, is the result of acoustic trauma he 
sustained during his active service.

In that regard, the Board notes that in July 2005, a VA 
examiner, after examining the  and reviewing his claims 
folder, concluded that it is not as least as likely as not 
that the Veteran's current hearing loss is related to his 
military service.  

The Board finds that the July 2005 VA medical opinion is 
persuasive and assigns it great probative weight.  The 
unequivocal opinion was rendered by an audiologist who 
clearly has the expertise to opine on the matter at issue in 
this case.  In addition, he addressed the Veteran's 
contentions, gave a considered rationale for his opinion, and 
based such opinion on a review of the Veteran's entire claims 
folder, including all of his service medical records.

On the other hand, the record contains a July 2004 VA medical 
opinion to the effect that the Veteran's reported history of 
noise exposure during military service more likely than not 
contributed to hearing loss.  In reaching this opinion, the 
audiologist provided no further explanation.  Moreover, the 
examiner did not have access to the Veteran's entire claims 
folder, as there is no mention of the exclusively normal 
hearing tests in-service.  This opinion appears to be based 
in part on the Veteran's contention that he did not wear 
hearing protection during service, flew in helicopters, had 
combat service, and noticed hearing loss during the last year 
in the Navy.  

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that both 
individuals who offered opinions in this case are medical 
professionals who are clearly competent to comment on the 
etiology of the Veteran's hearing loss.  

After further consideration, however, the Board concludes the 
probative weight of the July 2005 VA medical opinion is 
greater than the July 2004 VA medical opinion.  As discussed, 
the July 2005 VA medical opinion is based on a review of the 
Veteran's entire claims folder, including the consistently 
normal hearing test results.  This fact alone significantly 
increases its probative value.  See e.g. Swann v. Brown, 5 
Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1995) (holding that a medical opinion is inadequate when it 
is unsupported by the evidence).

The Board has also considered the Veteran's own statements to 
the effect that his hearing loss was incurred in service as a 
result of exposure to acoustic trauma in the course of his 
duties as a helicopter mechanic.  The Board recognizes the 
Veteran's sincere belief that his hearing loss is related to 
his military service, rather than his post-service history as 
a mechanic and tire repair person.  Nevertheless, the Veteran 
has not been shown to have the professional expertise 
necessary to provide a medical opinion as to the causal 
relationship between his current hearing loss and his 
military service.  For these reasons, his opinion is not 
probative.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 
404 (1998); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In summary, the Board finds that the most probative evidence 
shows that a chronic hearing loss disability was not present 
during service or for many years thereafter and that the 
Veteran's current hearing loss is not causally related to his 
active service or any incident therein, including noise 
exposure.

Again, the Board has considered the Veteran's recent 
contentions of continuous hearing loss since service.  
However, there is a years-long evidentiary gap in this case 
between the Veteran's military service and the earliest 
medical evidence of a complaint of hearing loss.  In addition 
to the July 2005 VA medical opinion which constitutes 
affirmative evidence against the claim for service 
connection, the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that hearing loss is the result of acoustic trauma 
injuries sustained in service which in turn resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the clinical 
findings of normal hearing acuity in service, plus the lack 
of any objective evidence of hearing loss between the 
Veteran's military service and the evidence showing hearing 
loss in 2004 is itself evidence which tends to show that such 
conditions did not have their onset in service or for many 
years thereafter and is not the result of acoustic trauma 
sustained in service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

In this case, the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss; thus, there is no reasonable doubt to resolve 
in his favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


